Citation Nr: 1525029	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1966 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Wilmington, Delaware, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss.  In December 2012, the Veteran submitted a notice of disagreement (NOD).  In December 2013, the RO issued a statement of the case (SOC) to the Veteran in which it reopened the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss and denied the claims on the merits.  In January 2014, the Veteran submitted an Appeal to the Board (VA Form 9) solely from the denial of service connection for tinnitus and left ear hearing loss.  Although the Veteran did not timely appeal the right ear hearing loss, the Veteran's representative continued to offer arguments on bilateral hearing loss in the August 2014 informal hearing presentation.  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, VA never informed the Veteran that there was a timeliness issue concerning the right ear and the representative has continued to treat the issue as if it were on appeal.  Reviewing the file in a light most favorable to the Veteran the Board will accept the issue of the right ear as being on appeal.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for tinnitus and hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  In June 2008, the RO denied service connection for tinnitus.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2008.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The additional documentation submitted since the June 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Tinnitus originated during active service.  

4.  In June 2008, the RO denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2008.  The Veteran did not subsequently submit a NOD with the decision.  

5.  The additional documentation submitted since the June 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.   

6.  Bilateral sensorineural hearing loss originated during active service.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The criteria for service connection for tinnitus are met.  3 8 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  

4.  The June 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

6.  The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens the Veteran's claims of entitlement to service connection for tinnitus and hearing loss and grants service connection for tinnitus; and bilateral sensorineural hearing loss.  As such, no discussion of VA's duties to notify and to assist is necessary as to those issues.  



II.  Application to Reopen Service Connection for Tinnitus
and Bilateral Hearing Loss

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reason ably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In June 2008, VA denied service connection for both tinnitus and bilateral hearing loss as "the evidence of record fails to show that a bilateral hearing loss was incurred in or caused by military service" and "the examiner concluded that your tinnitus is secondary to your hearing loss which is not noise induced."  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2008.  He did not submit a NOD with the adverse decision.  

The evidence upon which the June 2008 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to either tinnitus or hearing loss.  The Veteran's service personnel records reflect that he served as a military policeman.  An April 2008 treatment record from S. Cooper, M.D., states that the Veteran presented a history of "ringing in his ears all of his life."  An impression of "high frequency sensorineural hearing loss, mainly presbycusis" was advanced.  The doctor concluded that "[t]he tinnitus is secondary to his hearing loss."  

New and material evidence pertaining to the issues of service connection for both tinnitus and hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the June 2008 rating decision includes VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  An undated written statement from P. Howard, M.D., an otolaryngologist, conveys that the Veteran was his patient.  The doctor opined that "I believe that his current tinnitus and hearing loss are most likely, and certainly 'at least as likely as not' resultant from acoustic trauma incurrent (sic) while on active military service."  

Dr. Howard's opinion is of such significance that it raises a reasonable possibility of substantiating the Veteran's claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for both tinnitus and hearing loss are reopened.  

III.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service due to duties as a military policeman and his associated in-service noise exposure which included firing multiple types of weapons on the firing range.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The service documentation reflects that the Veteran served as a military policeman.  

The April 2008 treatment record from Dr. Cooper states that the Veteran presented a history of "ringing in his ears all of his life."  The Veteran was diagnosed with tinnitus secondary to his hearing loss.  

In his undated written statement received in September 2011, Dr. Howard commented that "I believe that his current tinnitus and hearing loss are most likely, and certainly 'at least as likely as not' resultant from acoustic trauma incurrent (sic) while on active military service."  

An October 2011 VA audiological evaluation states that the Veteran was diagnosed with tinnitus.  The examiner stated that "[t]here is no note of complaint of tinnitus found in the C-file."  Given the examiner's failure to address Drs. Cooper and Howard's diagnoses of tinnitus and their opinions as to the etiology of the Veteran's tinnitus, the Board finds that the VA evaluation is of essentially no probative value.  

In a June 2013 written statement, the Veteran reiterated that he had been a military policeman during active service.  In the course of his military duties, the Veteran fired rifles, shotguns, pistols, and machine guns on the firing range without hearing protection and trained with hand grenades.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran served as a military policeman and fired weapons without hearing protection.  The Veteran's treating private otolaryngologist diagnosed him with tinnitus related to his in-service noise exposure.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

IV.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his in-service noise exposure.   

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

A July 2013 private audiogram reflects hearing thresholds of 40 decibels or greater in both ears at the 4000 hertz frequency.  Accordingly, the Veteran has a current hearing loss under 38 C.F.R. § 3.385.

The Veteran's service treatment records do not refer to hearing loss.  However, the Veteran has competently and credibly described significant noise in service.

The April 2008 physical evaluation from Dr. Cooper conveys that audiometric testing revealed "a tiny bit of high frequency loss in the right ear with a little bit more moderate loss in the left ear at 4k, 6k, and 8k range."  An impression of "high frequency sensorineural hearing loss, mainly presbycusis" was advanced.  The doctor commented that "I see no evidence of noise induced hearing loss at this point in time." 

In his undated written statement received in September 2011, Dr. Howard commented that "I believe that his current tinnitus and hearing loss are most likely, and certainly 'at least as likely as not' resultant from acoustic trauma incurrent (sic) while on active military service."  

The October 2011 VA audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
25
50
RIGHT
10
10
15
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was diagnosed with left ear sensorineural hearing loss.  The examiner commented that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service" as "[p]ure tone hearing screens were conducted upon induction and separation from military service" and "[e]ach screen found hearing sensitivity to be within normal limits bilaterally."  

As noted above, a July 2013 private audiogram from Dr. Howard reflects hearing thresholds of 40 decibels or greater bilaterally at the 4000 hertz frequency.  The accompanying treatment record indicated the onset of the hearing loss has been variable and has been occurring in a persistent pattern for 5 months.  It was described as being located in both ears and has been associated with ear pain and tinnitus.  

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  Dr. Howard, the Veteran's treating private otolaryngologist, in a letter received at the RO in March 2012 concluded that the Veteran's "hearing loss [is] most likely, and certainly 'at least as likely as not' resultant from acoustic trauma incurrent (sic) while on active military service."  

The October 2011 VA audiological evaluation conveys that the Veteran's hearing loss was not related to active service as "hearing sensitivity [was] within normal limits bilaterally" at the time of service induction and service separation.  The Board observes that the absence of in-service evidence of hearing loss disability (i.e., that meeting the requirements of 38 C.F.R. § 3.385 (2014)) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service; post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes; and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was exposed to significant noise during active service.  He has been diagnosed with sensorineural hearing loss as the result of active service by his treating otolaryngologist.  Given such facts, the Board finds that the probative evidence of record is in at least equipoise as to whether the Veteran's diagnosed sensorineural hearing loss originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for sensorineural hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for tinnitus is granted.  

Service connection for tinnitus is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for hearing loss is granted.  

Service connection for bilateral sensorineural hearing loss is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


